Title: To Thomas Jefferson from James Cutbush, 29 September 1822
From: Cutbush, James
To: Jefferson, Thomas


Dear Sir.
West Point
September 29th 1822
Finding that we laboured under many difficulties for want of a text book on Military Pyrotechny, as works on that subject are principally in French, I was induced from that consideration to compile a complete system for the use of our Chemical department to be used in conjunction with the usual Chemical class books.As to Chemical instruction, we have two classes; the first and second. To the latter general, experimental, theoretical, and practical chemistry, in a series of lectures, are given; and to the former as it constitutes the last years course, the Applications of Chemistry to the Arts, manufactures, pyrotechny, &c. &c. are particularly attended to. Some of the last June graduates are, in that study, and in Minerology very able, and I have no doubt will be eminently useful in the Army.I am, very respectfully, Your Obedt StJas Cutbush